Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Response to Amendment

3.	The amendment filed on 09-02-2022 has been entered and considered.
Claims 1-19 and 21 are pending in this application.
Claim 20 is canceled.
Claim 21 is newly added.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354).
For claim 1, Kottontavida discloses a wireless device, comprising: at least one antenna; at least one radio communicatively coupled to the antenna and configured to perform wireless communications according to at least one radio access technology (RAT) (see at least [0040] and/or Fig.1 and/or Fig.8; at least STA1 (device) wirelessly communicating with AP1 (neighbor) via antenna (1865) and using at least WLAN (RAT)); at least one processor communicatively coupled to the at least one radio (see at least [0040] and/or Fig.1 and/or Fig.8; processor 1812), wherein the wireless device is configured to perform voice and/or data communications (see at least [0041]; WLAN STAs that at least exchange data/voice communications with AP); and wherein the at least one processor is configured to cause the wireless device to: transmit, to a neighboring wireless device, data packets in accordance with a transmission schedule (see at least [0045] and/or [0047] and/or Fig.3; transmitting data (UL data1) to at least AP according to transmission schedule based on the TWT resp.1), wherein the transmission schedule includes a timeout period associated with transmission of the data packets (see at least [0047] and/or Fig.3; at least designated wake up interval or trigger-enabled TWT SP reads on the claimed timeout period); and receive, from the neighboring wireless device, an acknowledgement comprising at least receipt of one or more data packets (see at least [0047] and/or Fig.3; receiving acknowledgement (M-BA)) transmitted from the wireless device to the neighboring wireless device prior to expiration of the timeout period (see at least [0047] and/or Fig.3; transmitting data (UL data1) and receiving the acknowledgement prior to the expiration of at least designated wake up interval or trigger-enabled TWT SP).  Kottontavida discloses all the claimed subject matter with the exception of explicitly disclosing that the acknowledgement is a NACK type acknowledgement that is based on an error condition comprising at least non-receipt of one or more transmitted data packets.  However, Nekovee discloses the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition comprising at least non-receipt of one or more transmitted data packets (see at least [0003]; NACKs for loss (non-receipt) of data).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nekovee by including NACK(s) when transmitted data is not received into the BA (block acknowledgement) of Kottontavida for the purpose of triggering at least the retransmission of data packets in order to have at least a reliable system. 
For claim 3, Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates a start time of the transmission schedule (see at least [0045]; TWT that provides a specific time or set of times of wake state/interval (Fig.3) that has at least a starting time (at the end of TWT SP 1) and/or duration).
5.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and Jafarian et al (US 2014/0112225).
For claim 16, Kottontavida non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a wireless device (see at least Fig.8; STA 115 (a) (Fig.3) that comprises at least processor 1812 and memory 1816) to: receive, from a neighboring wireless device, a transmission schedule (see at least Fig.3; receiving TWT resp.1 from AP 105 (a) and wherein [0045] and/or [0047]; receiving transmission schedule (scheduling) according to TWT communications (resp.1)) associated with receipt of data packets from the neighboring wireless device (see at least Fig.3; receiving data packets (MU PPDU)), wherein the transmission schedule includes a transmission start time and a timeout period associated with transmission of the data packets (see at least [0045] and/or [0047]; TWT that provides a specific time or set of times of wake state/interval (Fig.3; designated wake up interval or trigger-enabled TWT SP (timeout period)) that has at least a starting time ( at the end of TWT SP 1) and/or duration); and generate an acknowledgement for transmission to the neighboring wireless device (see at least [0047] and/or Fig.3; generating acknowledgement (at least BA1) for transmission) of one or more data packets transmitted from the neighboring wireless device prior to expiration of the timeout period (see at least [0047] and/or Fig.3; transmitted data (PPDU) prior to the expiration of at least designated wake up interval or the trigger-enabled TWT SP).  Kottontavida discloses all the claimed subject matter with the exception of explicitly disclosing determining an error condition associated with the data packets, wherein the error condition comprises non-receipt of one or more data packets the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition.  However, Nekovee discloses determining an error condition associated with the data packets, wherein the error condition comprises non-receipt of one or more data packets (see at least [0003]; NACKs for loss (non-receipt) of data) and the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition (see at least [0003]; NACKs is based on loss of data (error)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nekovee by including NACK(s) when transmitted data is not received into the BA (block acknowledgement) of Kottontavida for the purpose of triggering at least the retransmission of data in order to have at least a reliable system.  Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates the timeout period (see at least [0045]; TWT that provides a specific time or set of times of at least wake state/interval (Fig.3)).  Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the timeout period is defined by a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet.  However, Jafarian discloses the use of a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet to indicate wake interval (see at least Fig.14 and/or [0145]; fields 1650 and 1660).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the assigned fields (nominal and mantissa) of Jafarian into the TWT frame (protocol) of method/apparatus of Kottontavida in view of Nekovee for the purpose at least identifying and specifying the wake interval to guarantee the proper exchange of data.
For claim 19, Nekovee further discloses determine that another wireless device has transmitted a NACK to the neighboring wireless device; and cancel transmission, by the wireless device, of the NACK (see at least [0004]; suppressing (canceling) transmission of NACKS when another device has transmitted the same NACK).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nekovee into the method/apparatus of Kottontavida for the purpose of at least avoiding network feedback implosion.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Jiang et al (US 11,108,503).
For claim 2, Kottontavida discloses BA (see at least [0047] and/or Fig.3; receiving acknowledgement (M-BA) and Nekovee discloses the use of a negative acknowledgement (NACK), wherein the NACK indicating the one or more data packets that were not successfully received (see at least [0003]; NACKs for loss of data).  Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing the block ACK (N-BA) bitmap.  However, Jiang discloses use of bitmap within the BA to acknowledge the transmitted data (see at least claim 5).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jiang into the method/apparatus of Kottontavida in view of Nekovee by aggregating the plurality of NACKs as a bitmap within a BA for the purpose of at least saving network bandwidth and/or resources.
7.	Claims 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Oishi (US 2008/0219226) and Thakur et al (US 2015/0139156).
For claims 4-5 and 21, Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is further configured to cause the wireless device to transmit a non-data packet to the neighboring wireless device, wherein the non-data packet comprises a block ACK request packet, and wherein the block ACK request packet is configured to synchronize sequence numbers between the wireless device and neighboring wireless device.  However, Oishi discloses wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is further configured to cause the wireless device to transmit a non-data packet to the neighboring wireless device, wherein the non-data packet comprises at least one of a quality of service (QoS) null data packet (see at least [0049]; when the scheduled data transmission ends (no data to transmit) during the TXOP period (transmission schedule), the device transmitting a QoS Null packet (non-data packet)) and wherein Thakur further discloses the use of QoS null data packet(s) ([0144]) and a block ACK request (BAR) packet ([0147]) as examples of control information that can be sent between devices, and wherein the block ACK request packet is configured to synchronize sequence numbers between the wireless device and neighboring wireless device ([0147]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oishi and Thakur into the method/apparatus of Kottontavida in view of Nekovee for the purpose of at least transmitting control information (non-data packet(s) such as QoS Null packet and/or BAR packet) when no data is scheduled to be sent within scheduled period in order to at least avoid wasting of unused resources.
8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and Jafarian et al (US 2014/0112225) and further in view of Oishi (US 2008/0219226) and Thakur et al (US 2015/0139156).
For claims 17-18, Kottontavida in view of Nekovee and Jafarian discloses all the claimed subject matter with the exception of explicitly disclosing wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is further configured to cause the wireless device to transmit a non-data packet to the neighboring wireless device, wherein the non-data packet comprises at least one of a block ACK request packet, and wherein the block ACK request packet is configured to synchronize sequence numbers between the wireless device and neighboring wireless device.  However, Oishi discloses wherein, when the wireless device does not have data to transmit during a scheduled transmission opportunity of the transmission schedule, the at least one processor is further configured to cause the wireless device to transmit a non-data packet to the neighboring wireless device, wherein the non-data packet comprises at least one of a quality of service (QoS) null data packet (see at least [0049]; when the scheduled data transmission ends (no data to transmit) during the TXOP period (transmission schedule), the device transmitting a QoS Null packet (non-data packet)) and wherein Thakur further discloses the use of QoS null data packet(s) ([0144]) and block ACK request (BAR) packet(s) ([0147]) as examples of control information that can be sent between devices, and wherein the block ACK request packet is configured to synchronize sequence numbers between the wireless device and neighboring wireless device ([0147]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Oishi and Thakur into the method/apparatus of Kottontavida in view of Nekovee and Jafarian for the purpose of at least transmitting control information (non-data packet(s) such as QoS Null packet and/or BAR packet) when no data is scheduled to be sent within scheduled period in order to at least avoid wasting of unused resources.
9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Merlin et al (US 2016/0029389).
For claims 6-7, Kottontavida discloses transmission of BA (see at least [0047] and/or Fig.3; receiving acknowledgement (at least M-BA) and Nekovee discloses the transmission of a negative acknowledgement (NACK), wherein the NACK indicating the one or more data packets that were not successfully received (see at least [0003]; NACKs for loss of data). Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the at least one processor is further configured to cause the wireless device to: reserve, prior to transmitting data packets, a channel for transmission of the data packets, wherein the channel is reserved to accommodate transmission of data from the neighboring wireless device, wherein reserving the channel comprises the wireless device performing at least one of: set up of a network allocation vector; a multicast data transmission, transmission of a control frame; or transmission of a quality of service (QoS) null frame and wherein the control frame comprises a clear to send (CTS)-to-self frame.  However, Merlin discloses wherein the at least one processor is further configured to cause the wireless device to: reserve, prior to transmitting data packets, a channel for transmission of the data packets, wherein the channel is reserved to accommodate transmission of the data from the neighboring wireless device, wherein reserving the channel comprises the wireless device performing at least one of: set up of a network allocation vector; a multicast data transmission, transmission of a control frame; or transmission of a quality of service (QoS) null frame and wherein the control frame comprises a clear to send (CTS)-to-self frame (see at least [0049]; the communicating device uses CTS-to-self frame (control frame) to reserve a channel prior to transmission data).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Merlin into the method/apparatus of Kottontavida in view of Nekovee for the purpose of at least protecting and/or reserving a particular channel (at least NACKs) for communication in order to avoid collision and/or interference.
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Trainin (US 2012/0314682).
For claim 8, Kottontavida discloses transmission of BA (see at least [0047] and/or Fig.3; receiving acknowledgement (at least M-BA) and Nekovee discloses the transmission of a negative acknowledgement (NACK), wherein the NACK indicating the one or more data packets that were not successfully received (see at least [0003]; NACKs for loss of data).  Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the at least one processor is further configured to cause the wireless device to: exchange, with the neighboring wireless device, one or more add block ACK (ADDBA) frames prior to transmitting the data packets, wherein the one or more ADDBA frames indicate usage of acknowledgements via a block ACK policy field.  However, Trainin discloses wherein the at least one processor is further configured to cause the wireless device to: exchange, with the neighboring wireless device, one or more add block ACK (ADDBA) frames prior to transmitting the data packets (see at least claim 1; exchanging one or more add block ACK (ADDBA) frames (ADDBA request and response) prior to transmitting the data packets (at least A-MSDU)), wherein the one or more ADDBA frames indicate usage of acknowledgements via a block ACK policy field (see at least claim 2: ADDBA request frame comprises block Ack policy (usage of acknowledgements) subfield).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Trainin into the method/apparatus of Kottontavida in view of Nekovee for the purpose of at least negotiating and establishing block acknowledge agreement. 
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Nekovee et al (US 2005/0207354) and further in view of Liu et al (US 2011/0096710).
For claim 9, Kottontavida in view of Nekovee discloses all the claimed subject matter with the exception of explicitly disclosing wherein the error condition further comprises detection of a gap in sequence numbers associated with the data packets.  However, Liu discloses the use/transmission of NACK when receiver detects a gap of sequence number in the received packets (see at least [0005]; NACK when detection of SN gap).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu into the method/apparatus of Kottontavida in view of Nekovee for the purpose of triggering at least the retransmission of the data in order to have at least a reliable system.
12.	Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503).
For claim 10, Kottontavida discloses an apparatus, comprising: a memory; and at least one processor in communication with the memory, wherein the at least one processor (see at least [0040] and/or Fig.1 and/or Fig.8; STA1 comprises at least a processor 1812 and a memory 1816) is configured to: generate instructions to transmit, to a neighboring wireless device, data packets based on a transmission schedule (see at least [0045] and/or [0047] and/or Fig.3; transmitting data (UL data1) to at least neighboring AP based on transmission schedule according to at least TWT resp.1) that includes a timeout period associated with transmission of the data packets (see at least [0047] and/or Fig.3; at least designated wake up interval or trigger-enabled TWT SP); and receive, from the neighboring wireless device, a block acknowledgement (BA) (see at least [0047] and/or Fig.3; receiving block acknowledgement (M-BA)) comprising receipt of one or more data packets from the neighboring wireless device prior to expiration of the timeout period (see at least [0047] and/or Fig.3; transmitting data (UL data1) and receiving the acknowledgement prior to the expiration of at least designated wake up interval or trigger-enabled TWT SP).  Kottontavida discloses all the claimed subject matter with the exception of explicitly disclosing the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition comprising non-receipt of one or more data packets.  However, Liu discloses the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition comprising non-receipt of one or more data packets that is indicated by the detection of a gap in sequence numbers associated with the data packets (non-receipt data) and indicating the one or more data packets that were not successfully received (see at least [0005]; NACK when detection of SN gap (non-receipt data)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Liu by including NACK(s) when transmitted data is not successfully received into the BA (block acknowledgement) of Kottontavida for the purpose of at least triggering N-BA (negative block ACK) to retransmit non-received data in order to have a reliable system.  Kottontavida in view of Liu discloses all the claimed subject matter with the exception of explicitly disclosing the block ACK (BA) bitmap.  However, Jiang discloses use of bitmap within the BA to acknowledge the transmitted data (see at least claim 5).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jiang into the method/apparatus of Kottontavida in view of Liu by aggregating the plurality of NACKs as a bitmap within the N-BA for the purpose of at least saving network bandwidth and/or resources and/or triggering the retransmission of the non-received data.
For claim 11, Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates the timeout period (see at least [0045]; TWT that provides a specific time or set of times of at least wake state/interval (Fig.3)).
For claim 14, Kottontavida further discloses wherein a start time of the transmission schedule is indicated by a target wake time field of a target wakeup time (TWT) protocol packet (see at least [0045]; TWT that provides a specific time or set of times of wake state/interval (Fig.3) that has at least a starting time (at the end of TWT SP 1) and/or duration).
13.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503) and further in view of Pitchaiah (US 2017/0055300).
For claims 12-13, Kottontavida in view of Liu and Jiang discloses all the claimed subject matter with the exception of explicitly disclosing wherein the data packets and the N-BA are designated with a highest priority access category and wherein the highest access category designation comprises voice (AC_VO).  However, Pitchaiah discloses wherein the data packets and the BA are designated with a highest priority access category and wherein the highest access category designation comprises voice (AC_VO) (see at least [0032]; wherein BA (session) and their packets (voice) are designated with first access category (AC_VO)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pitchaiah into the method/apparatus of Kottontavida in view of Liu and Jiang for the purpose at least prioritizing the data that requires low latency such as voice packets for transmission and retransmission in case of error.
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kottontavida et al (US 2019/0306790) in view of Liu et al (US 2011/0096710) and Jiang et al (US 11,108,503) and further in view of Jafarian et al (US 2014/0112225).
For claim 15, Kottontavida further discloses wherein an IEEE 802.11ax target wakeup time (TWT) protocol frame indicates the timeout period (see at least [0045]; TWT that provides a specific time or set of times of at least wake state/interval (Fig.3)).  Kottontavida in view of Liu and Jiang discloses all the claimed subject matter with the exception of explicitly disclosing wherein the timeout period is defined by a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet.  However, Jafarian discloses the use of a nominal minimum target wakeup time (TWT) wake duration field and a TWT wake interval mantissa field of a TWT protocol packet to indicate wake interval (see at least Fig.14 and/or [0145]; fields 1650 and 1660).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the assigned fields (nominal and mantissa) of Jafarian into the TWT frame (protocol) of method/apparatus of Kottontavida in view of Liu and Jiang for the purpose at least identifying and specifying the wake interval to guarantee the proper exchange of data. 
	Response to Argument
15.	Applicant's arguments filed have been fully considered but they are not persuasive. 
In regard of claims 1, 10 and 16, the Applicant repeatedly argues that Kottontavida does not teach “timeout period”.  However, the examiner disagrees because first of all: what matters is what the period/interval parameter does and not what is called since Kottontavida does not choose to use his own lexicography to designate the designated wake up interval or trigger-enabled TWT SP period as “timeout period”. However, Kottontavida’s mapped designated wake up interval or trigger-enabled TWT SP is the same regardless to the terminology used.  Therefore, the steps performed by Kottontavida are the same regardless to the terminology used.  Second of all, in page 10 of the Remarks, the applicant argues that Kottontavida’s mapped designated wake up interval or trigger-enabled TWT SP is different than the claimed “timeout period”.  However, the examiner disagrees because the term “timeout period” is very broad since it just defines a time interval or period and if a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  Therefore, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, claims are given their broadest reasonable interpretation The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Finally, Kottontavida discloses wherein the transmission schedule includes a timeout period associated with transmission of the data packets and which can be seen in at least [0047] and/or Fig.3 where it is shown at least the designated wake up interval or trigger-enabled TWT SP which is mapped to the claimed timeout period (see at least Fig.4 of the instant application that shows the period 440) since both includes the data transmission and the reception of the acknowledgement (BA) (see Fig.3 of Kottontavida that discloses at least designated wake up interval or trigger-enabled TWT SP); and receive, from the neighboring wireless device, an acknowledgement comprising at least receipt of one or more data packets which can be seen in at least [0047] and/or Fig.3 that shows the receiving of acknowledgement (BA) and wherein the acknowledgement is transmitted from the wireless device to the neighboring wireless device prior to expiration of the timeout period that can be seen in at least [0047] and/or Fig.3 where it is shown the transmitted data (UL data1) and the acknowledgement prior to the expiration of at least designated wake up interval or trigger-enabled TWT SP (claimed timeout period).  Kottontavida discloses all the claimed subject with the exception of explicitly disclosing the use of NACK in case of error condition in the transmitted data packets, that is why a second reference is being introduced such as at least Nekovee that discloses determining an error condition associated with the data packets, wherein the error condition comprises non-receipt of one or more data packets and which can be seen in at least [0003]; NACKs for loss (non-receipt) of data) and the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition (see at least [0003]; NACKs is based on loss of data (error)) OR Liu that discloses the use of a negative acknowledgement (NACK), wherein the NACK is based on an error condition comprising non-receipt of one or more data packets that is indicated by the detection of a gap in sequence numbers associated with the data packets (non-receipt data) and indicating the one or more data packets that were not successfully received and which can be seen in at least [0005]; NACK when detection of SN gap (non-receipt data).  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467